Citation Nr: 9931981	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-13 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
low back strain, with traumatic arthritis at L4-L5.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to February 
1966 and in March 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.


REMAND

The veteran's appeal was first before the Board in February 
1997.  At that time, it was noted that the record indicated 
that the veteran received Social Security Administration 
(SSA) benefits.  The Board was of the opinion that any 
records pertaining to the determination of eligibility for 
these benefits needed to be obtained and associated with the 
veteran's claims file.  In its February 1997 remand, the 
Board directed the RO to clarify with the veteran whether he 
was in receipt of workers' compensation benefits or SSA 
benefits.  Based on the veteran's response, the medical 
records pertaining to any disability determination were to be 
obtained and associated with the claims folder.

The veteran's appeal was returned to the Board in July 1998.  
Review of the record at that time indicated that no response 
had ever been received from the veteran.  Indeed, 
correspondence to the veteran had been returned as 
undeliverable.  The Board discussed the various addresses of 
record for the veteran and noted that the veteran's service 
organization had never been contacted by the RO as to the 
veteran's current address.  Accordingly, the Board directed 
the RO to contact the veteran's service organization in an 
attempt to verify the veteran's current mailing address.  
Additionally, the Board noted that the RO had not complied 
with all of the development ordered in its February 1997 
remand.  Unfortunately, the Board did not again direct the RO 
to obtain the veteran's SSA records.

To date, the RO has never attempted to obtain the veteran's 
SSA records.  Admittedly, no response was ever received from 
the veteran as to whether he received workers' compensation 
benefits or SSA benefits.  However, in his VA Form 21-527 
(Income-Net Worth and Employment Statement), the veteran 
indicated that he had applied for SSA benefits in October 
1985.  In this instance, VA can obtain these records from SSA 
without authorization from the veteran.  As such, a response 
from the veteran is not necessary.  Further, controlling law 
holds that VA's duty to assist the veteran in developing 
facts pertinent to his claim specifically includes requesting 
information from other federal departments or agencies.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Additionally, such a duty to assist exists regardless of 
whether there is ample recent evidence in the extant record 
as to the veteran's present level of disability.  Id.  
Although SSA decisions regarding a veteran's unemployability 
are not controlling for VA determinations, this evidence is 
relevant to the determination of the veteran's ability to 
secure and follow a substantially gainful occupation under 
applicable VA legislation.  Id.  The Board stresses the 
possible importance of these records, given that one of the 
issues currently for consideration is entitlement to a total 
rating based on individual unemployability.

On current review, the Board finds that it afforded the RO 
greater discretion in its February 1997 remand as to the 
matter of obtaining the veteran's SSA records than warranted 
under the law.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further, the Board also finds that it did not again direct 
the RO, in its July 1998 remand, to obtain the veteran's SSA 
records regardless of response from the veteran, or lack 
thereof.  The Board deeply regrets the delay this action 
entails, but this development must be undertaken.

Accordingly, the issues of entitlement to an evaluation in 
excess of 40 percent for low back strain, with traumatic 
arthritis at L4-L5, and entitlement to a total rating based 
on individual unemployability will not be decided pending a 
REMAND for the following actions:

1.  The RO should obtain the veteran's 
SSA records and incorporate them into the 
claims file.  If no records are 
available, as stated by SSA, such 
notification should be made part of the 
record.

2.  Upon receipt of the veteran's SSA 
records, the RO should review all of the 
records, paying particular attention to 
any medical evidence submitted and 
concerning the veteran's low back strain 
and his unemployability.

3.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulations, in light 
of the veteran's SSA records or 
notification that no such records are 
available.  If the veteran's claim 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes a full discussion of action 
taken on the veteran's claim and the 
reasons and bases for such action.  The 
applicable response time should be 
allowed.  The RO should mail the 
veteran's copy of the supplemental 
statement of the case to the veteran's 
last known address of record.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












